COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO.     2-08-102-CR

LUTHOR DALE SIMPSON                                              APPELLANT

                                             V.

THE STATE OF TEXAS                                                     STATE

                                          ----------

    FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                          ----------

              MEMORANDUM OPINION 1 AND JUDGMENT
               ON PERMANENT ABATEMENT OF APPEAL

                                          ----------

      We have considered appellant’s "Motion To Permanently Abate Appeal.”

A copy of the certificate of death states that appellant died on May 24, 2008.

      The death of an appellant during the pendency of an appeal deprives this

court of jurisdiction. Molitor v. State, 862 S.W.2d 615, 616 (Tex. Crim. App.

1993).       Under these circumstances, the appropriate disposition is the

permanent abatement of the appeal. See T EX. R. A PP. P. 7.1(a)(2).




      1
          … See T EX. R. A PP. P. 47.1.
     No decision of this court having been delivered prior to the receipt of this

motion, the court finds the motion to permanently abate the appeal should be

granted.   It is therefore ordered, adjudged, and decreed that the appeal is

permanently abated.




                                           PER CURIAM




PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
TEX. R. APP. P. 47.2(b)

DELIVERED: August 26, 2008




                                       2